DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 15-16 are canceled
	Claims 1-7 are withdrawn
	Claim 17 is newly added
	Claims 8-14, and 17 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 17, the claim(s) contains subject matter “the heater comprises one of […] a radiant heater, a halogen, and a gas heater” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, in para 0035 of the specification, a traditional electric stove/ resistive stove was disclosed (i.e., a resistive stove with a resistive heating element such as a coil of metal) as an example to compare the traditional resistive stove with an induction stove, however, for this particular invention disclosed in the specification, the system utilized induction cooking technology. It is known in the art that there are different kinds of heaters that are used for cooking, but nowhere in the specification disclosed the particular system was used with other kind of heaters as claimed in claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130105468 to Reischmann (“Reischmann”), in view of US 3745290 A to Harnden et al. (“Harnden”), and in further view of US 4072091 A (“Richardson”).

Regarding claim 8, Reischmann discloses, a system (see cooking appliance 100 in Fig. 4 and 5) for popping popcorn (intended use), comprising: 
a housing (see casing or housing 132) ,
a support (see pad 138) positioned in the housing (see Fig. 5),
a cooking vessel (see cooking vessel 158) removably supported in the support (see Fig. 5 and disclosed in para “The appliance has a pad or block 138 that holds the cooking vessel 158 in the housing 132.  Like the pad 62 of FIGS. 1, 2, and 3, the pad 138 is formed of an elastically-deformable, thermally insulating material.  The pad 138 supports the cooking vessel in the housing around a rim of the cooking vessel”), such that the cooking vessel (158) is substantially (see Fig. 5), wherein the cooking vessel (158) contains unpopped popcorn kernels (intended use, wherein the cooking vessel is capable of containing the unpopped popcorn kernels),
a heater (see heating element 142) adapted to generate heat in the cooking vessel (disclosed in para 0051 “a heating element 142 for causing the cooking vessel to become warm.  The heating element can be any suitable type of burner/element, including electric, radiant, induction, halogen, gas, etc”), and
a lid (see annotated Fig. 5) that covers the cooking vessel (see Fig. 5).

    PNG
    media_image1.png
    350
    432
    media_image1.png
    Greyscale

However, Reischmann does not explicitly disclose, a container for substantially enclosing and supporting the cooking vessel, a separate receiving vessel for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving vessel is configured to move relative the cooking vessel, and a hinged lid that covers both the cooking vessel and the receiving vessel, wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel.
Nonetheless, Harnden teaches, an inductively heatable double-walled vessel, or pot,  (see Fig. 7), wherein the vessel 40A has an outer wall member 42, and an inner wall member 50, wherein both outer wall and inner wall member 42, 50 are made of the same material made of a material having a relatively poor thermal conductivity or one which is a relatively good thermal insulator (see Col. 13 lines 18-22) such as plastics, epoxies, polyimides, glass and ceramics, the material may be homogeneous or non-homogeneous, a cellular or foamed plastic material, among others, are some of the materials available (see Col. 12 lines 1-17), and a cup-like insert 54 for containing food that is made of a material which sufficient electric current flows thereof such that the voltage is induced when the material is subjected to a changing magnetic field and the cup-like insert 54 is heated (see Col. 13 lines 31-67), wherein the cup-like insert 54 is substantially enclosed and supported by the inner wall member 50 (see Fig. 7).
It would have been an obvious matter of design choice to modify the support pad 138 in Fig. 5 of Reischmann, wherein in the pad has been formed into the shape of a container having a central cavity 51 to receive, enclose, and support the heat conductive cup-like insert 54 as shown in Fig. 7 of Harnden in order to obtain an inductively heatable double-walled vessel or pot with the space between the surfaces 53 and 43 for a better thermal insulator so as food retained within the cup-like insert 54 in a heated state for relatively long periods of time, and the outer surface 44 of the vessel 40A is safe when touching as taught/ suggested by Harnden. 
Reischmann in view of Harnden does not explicitly disclose a separate receiving vessel for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving vessel is configured to move relative the cooking vessel, and a hinged lid that covers both the cooking vessel and the receiving vessel, wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel.
Furthermore, Richardson teaches, a system for popping popcorn (see Fig. 2), comprising: 
a housing (see cup shaped member 10), 
a cooking vessel (see first hollow cup shaped sleeve 15) removably supported in the housing and containing unpopped popcorn kernels (see Fig. 2), 
a heater (see heating element 12), 
a separate receiving vessel (see vertically flexible hollow cylinder 48) for receiving popped popcorn positioned adjacent the cooking vessel (see Fig. 2), wherein the receiving vessel is configured to move relative the cooking vessel (see Fig. 2), and 
a hinged lid (see hollow deflector chute 46 that is hinged to the frame 50 as annotated in Fig. 2 and 5) that covers both the cooking vessel and the receiving vessel (see Fig. 2), wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel (see Fig. 2). 

    PNG
    media_image2.png
    408
    420
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking system of Reischmann in view of Harnden, wherein the cooking system further comprises a separate receiving vessel for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving vessel is configured to move relative the cooking vessel, and to modify the lid of Reischmann wherein the lid is hinged and configured to cover both the cooking vessel and the receiving vessel, wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel as taught/suggested by Richardson in order to obtain other alternative uses of the cooking system such as popping corn or cooking foods as disclosed in Col. 1 lines 12-14 by Richardson.
 
Regarding claim 9, Reischmann discloses, wherein the heater comprises a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel (disclosed in para 0039 “In an induction stove, a wire coil located beneath the cook-top receives an alternating electrical current, and thereby creates an oscillating magnetic field”).

Regarding claim 10, Reischmann discloses, wherein the cooking vessel comprises a ferromagnetic surface for interacting with the oscillating magnetic field to generate the heat in the vessel (disclosed in para 0039 “When a cooking vessel made from a ferromagnetic material is placed on the cook-top, the oscillating magnetic field causes the ferromagnetic material to heat up”).

Regarding claim 11, Reischmann discloses, wherein the container is formed of a (disclosed in para 0042 “The isolation blocks are fabricated of a resilient elastomeric material.  Suitable materials include plastics and rubbers, natural and synthetic, and blends thereof” and para 0060 “a pad 262 that is adapted to fit in the recess 220.  The pad is made of a thermally insulating, elastically deformable material so that it insulates the cook top 214 from excessive heat and ensures that the cartridge does not slide on the cook top as a result of the vibrations”).

Regarding claim 12, Richardson teaches, wherein the lid (hollow deflector chute 46) is shaped to direct a kernel of popped popcorn from the cooking vessel to the receiving vessel (see Fig. 2 and disclosed in Col. 2 lines 2-4 “Corn which is popped passes through the deflector chute and is collected in the cylinder”).

Regarding claim 13, Reischmann discloses, wherein the housing has a base (see the bottom of housing 132 or annotated Fig. 5) and a top (see body of the housing 132 or annotated Fig. 5) and the heater (142) is located closer to the top of the housing than the base of the housing (see Fig. 5).

Regarding claim 14, Reischmann discloses, further comprising a power supply located adjacent the housing base, wherein the heater is connected to the power supply (disclosed in para 0039 “In an induction stove, a wire coil located beneath the cook-top receives an alternating electrical current, and thereby creates an oscillating magnetic field”).

Regarding claim 17, Reischmann discloses, the heater comprises one of an electric heater, a (disclosed in para 0051 “a heating element 142 for causing the cooking vessel to become warm.  The heating element can be any suitable type of burner/element, including electric, radiant, induction, halogen, gas, etc”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10349668 in view of US 4072091 A (“Richardson”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 8-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10349668 claims 1-21, in view of US 4072091 A (“Richardson”).

Regarding claim 8, Patent 10349668 discloses, a system (see claim 1 and claim 21) for popping popcorn (intended use), comprising: 
(see housing in claims 1, 21) ,
a support (see container in claims 1, 21) positioned in the housing (see claim 1),
a cooking vessel (see cartridge in claims 1, 21) removably supported in the support such that the cooking vessel is substantially enclosed within the housing (see cartridge is removably supported in the container in claims 1, 21), wherein the cooking vessel contains unpopped popcorn kernels (see claims 1, 21),
a heater (see coil in claim 1 or heating element in claim 21) adapted to generate heat in the cooking vessel see claims 1, 21),
a separate receiving vessel (see separate receiving vessel in claims 1, and 21) for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving vessel is configured to move relative the cooking vessel (see claims 1 and 21), and
a lid (see claims 14, 15, and 21 ) that covers the cooking vessel  and the receiving vessel, wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel (see claim 15 and claim 21).
However, Patent 10349668 does not explicitly disclose, a lid is a hinged lid.
Nonetheless, Richardson teaches, a system for popping popcorn (see Fig. 2), comprising: 
a housing (see cup shaped member 10), 
a cooking vessel (see first hollow cup shaped sleeve 15) removably supported in the housing and containing unpopped popcorn kernels (see Fig. 2), 
a heater (see heating element 12), 
a separate receiving vessel (see vertically flexible hollow cylinder 48) for receiving (see Fig. 2), wherein the receiving vessel is configured to move relative the cooking vessel (see Fig. 2), 
a hinged lid (see hollow deflector chute 46 that is hinged to the frame 50 as annotated in Fig. 2 and 5) that covers both the cooking vessel and the receiving vessel (see Fig. 2), wherein the lid is configured to open to allow access to the cooking vessel and the receiving vessel (see Fig. 2). 

    PNG
    media_image2.png
    408
    420
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking system of patent 10349668 wherein the lid is hinged lid as taught/suggested by Richardson in order to avoid the lid is misplaced.
 
Regarding claim 9, Patent 10349668 discloses, wherein the heater comprises a coil for creating an oscillating magnetic field that interacts with and generates an amount of heat in the cooking vessel (see claims 1 and 21).

Regarding claim 10, Patent 10349668 discloses, wherein the cooking vessel comprises a ferromagnetic surface for interacting with the oscillating magnetic field to generate the heat in the vessel (see claims 1 and 21).

Regarding claim 11, Patent 10349668 discloses, wherein the container is formed of a silicone rubber (see claim 5).

Regarding claim 12, Patent 10349668 discloses, wherein the lid is shaped to direct a kernel of popped popcorn from the cooking vessel to the receiving vessel (see 15).

Regarding claim 13, Patent 10349668 discloses, wherein the housing has a base and a top and the heater is located closer to the top of the housing than the base of the housing (see claim 16).

Regarding claim 14, Reischmann discloses, further comprising a power supply located adjacent the housing base, wherein the heater is connected to the power supply (see claim 17).

Regarding claim 17, Reischmann discloses, the heater comprises one of an electric heater, a radiant heater, a halogen heater, and a gas heater (see claims 1 and 21).

Response to Amendment
The amendment of 08/30/2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 08/30/2021 have been considered.
The Applicant’s arguments regarding 112(f) is acknowledged, and the 112(f) is withdrawn in view of the amendments of the claims.  
With respect to the Applicant’s arguments that Reischmann in embodiment of Figs. 4-5 is designed for cooking regular type food and not popcorn, the Examiner respectfully disagrees with the Applicant because Reischmann teaches, a cooking vessel 158. Since claim 8 is only comprising the cooking vessel contains unpopped popcorn kernels and does not specifically claim any further limitations that would make the claimed cooking vessel different from the cooking vessel in Figs. 4 and 5 of Reschmann to contain unpopped popcorn, under a broadest reasonable interpretation (BRI), the cooking vessel 158 of Reschmann is not only configured to contain regular food, it is also configured to contain unpopped popcorn kernels.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Reischmann discloses, a cooking vessel 158 is made from a ferromagnetic material which is being heated by an induction heating element, and the pad 138 is made from an elastically-deformable, thermally insulating material and is supporting the cooking .
With respect to the Applicant’s arguments that Richardson does not teach the hinged lid, the Examiner respectfully disagrees with the Applicant because Richardson teaches, the hinged lid that is hinged to the frame 50 as shown in annotated Figs. 2 and 5, and it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking system of Reischmann in view of Harnden, wherein the cooking system further comprises a separate receiving vessel for receiving popped popcorn positioned adjacent the cooking vessel, wherein the receiving 

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lindemann (US 3059567 A) discloses, a portable corn popper with a housing with a container 35 enclosing the cooking vessel 12 containing the unpopped kernels, a hinged lid 10 that is configured to cover both of the cooking vessel 12 and a receiving vessel 15.

Fereshetian (US 4748903 A) discloses, a popcorn popper with a housing 12 with a container 14 enclosing the cooking vessel 18 containing the unpopped kernels, a lid 98 that is configured to cover both of the cooking vessel and a receiving vessel 110 as seen in annotated Fig. 2 of Fereshetian.

Lee (US 5501139 A) discloses, a popcorn maker with a housing with a container enclosing the cooking vessel 10 containing the unpopped kernels, a hinged lid that is configured to cover both of the cooking vessel and a receiving vessel as seen in annotated Fig. 1 of Lee.

    PNG
    media_image3.png
    582
    691
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761       

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761